DETAILED ACTION
	This Office Action is in reply to Applicant’s Response filed on Jan 13, 2021 in response to the Non-Final Office Action mailed on Sep 14, 2020, regarding application number 15/778,566. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Amendment 
	Applicant’s Remarks filed on Jan 13, 2021 have been entered and are persuasive. Applicant’s Remarks filed on Jan 13, 2021 have been considered as follows.
Based on the Amendments to the Claims, and Page(s) 8-15 of Applicant’s Remarks, the prior art rejection(s) has/have been withdrawn.


Examiner’s Amendment
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Peter Weissman (Attorney of Record) on Mar 8, 2021.
The claims have been amended. A partial listing follows, where claims that are not referenced remain unchanged: 

13. (Currently Amended) An assembly comprising a microfluidic device according to claim 1, and a means for generating a magnetic field located in the groove of the pallet.

17. (Currently Amended) The microfluidic device according to claim 1 wherein the main channel comprises a channel bed which defines a bottom or top of the main channel depending on an orientation of the microfluidic device, and side walls which define opposite sides of the main channel; and wherein the side walls extend from the first surface to the channel bed.


Allowable Subject Matter
Claim(s) 1-17 and 20-25 is/are allowed. 
The following is an examiner’s statement of reasons for allowance.   
In addition to the remarks made of record, the instant claims define over the prior art because the prior art does not teach or suggest:
The microfluidic device of Claim 1, where the feature that defines over the art is the recitation of “wherein the first surface of the pallet is a flat surface, and each of the inlet subsidiary channels have side walls which extend from the bed of that respective inlet subsidiary channel to said first surface of the pallet, and the main channel has side walls which extend from the bed of the 
The method of extracting ferromagnetic, paramagnetic and/or diamagnetic particles from a sample of Claim 10, where the feature that defines over the art is the recitation of the microfluidic device of Claim 1. 
An assembly as in Claim 13, where the feature that defines over the art is the recitation of the microfluidic device of Claim 1. 
The microfluidic device of Claim 16, where the feature that defines over the art is the recitation of “wherein the depth ('d') of the one or more inlet subsidiary channels and the depth ('x') of the one or more outlet subsidiary channels is less than the depth ('f) of the main channel so that there is step defined at the first junction and at the second junction so that a stream of sample fluid which has flowed into the main channel from the one or more inlet subsidiary channels, can be located between a side surface of the main channel and a buffer fluid which is flowing in the main channel, and so that buffer fluid can be located between the stream of sample fluid and a bed of the channel; the second, opposite, surface having defined therein a groove which can receive a means for generating a magnetic field, wherein the groove is aligned with, and extends parallel to, the main channel”. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN CARABALLO-LEON whose telephone number is (571) 272-6871. The examiner can normally be reached on Monday through Friday, 7:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LYLE ALEXANDER/Supervisory Patent Examiner, Art Unit 1797